Appeal brings for review judgments of conviction of the offense of unlawfully living in an open state of adultery.
The sole challenge is to the sufficiency of the evidence to sustain the judgment.
The record discloses no motion for new trial. Therefore, review of error predicated on insufficiency of evidence is not available. See Schmids v. Tampa Pub. Co., 72 Fla. 571, 73 So. 593; St. Andrews Bay Lbr. Co. v. Bernard, 106 Fla. 232,143 So. 159; Davis *Page 294 
v. State, 47 Fla. 26, 36 So. 170; Florida Power Co. v. Cason,79 Fla. 619, 84 So. 921; Osceola Fertilizer Co. v. Beville,86 Fla. 479, 98 So. 354; 356, citing Greenblatt v. Bissell Dry Goods Co., 85 Fla. 83, 95 So. 302; Johnson v. State, 53 Fla. 42,43 So. 430; Thomas Bros. Co. v. Price, 56 Fla. 854,48 So. 262.
No reversible error appearing from the record, the judgments are affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.